DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “computer program product which comprises a program”. The claim is directed to “software per se” because the “product” is not tied to any structural recitation. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-12, 14-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giger et al.1
With regard to claim 1, Giger et al. teach detecting the medical image data using a first interface (see fig. 1, ¶¶ 104, 106: acquiring medical image data using first imaging device or interface); segmenting a first structure included in the image region to select a first subregion of the image region (see fig. 1, ¶ 104: segmenting lesion); extracting a first property of the first subregion (see fig. 1-103, ¶¶ 104, 106: extracting lesion feature); determining the surrogate marker based on the first property (see fig. 1: steps 105-106, ¶ 105: indication or marker for assessment of prognosis or suggested treatment) ; and providing the surrogate marker using a second interface (see fig. 1: steps 105-106, fig. 3: output to display interface).
With regard to claim 2, Giger et al. teach wherein the selection of the first subregion takes place by applying, on the medical image data: a trained function, a neural network, an active shape model, and/or a level set method (see ¶ 105: neural network).
With regard to claim 3, Giger et al. teach provisioning, based on the surrogate marker, a recommendation for a diagnosis and/or for a therapy, and/or provisioning a probability for addressing a therapy based on the surrogate marker (see ¶ 105: numerical indication of assessment of prognosis or suggested treatment).
With regard to claim 4, Giger et al. teach wherein the first structure comprises: 20an organ a substructure of an organ; a prostate, a liver, a spleen, one or more kidneys, and/or pancreas; a peripheral zone of the prostate; a transition zone of the prostate; and/or 25a muscle and/or a cartilage (see fig. 1, ¶¶ 104, 155: lesion or organ).
With regard to claim 5, Giger et al. teach wherein the first property comprises: a signal intensity within the first subregion; a shape of the first subregion; a volume of the first subregion; 5an item of image information of the first subregion; and/or a diffusion value within the first subregion (see ¶ 120: shape, texture, asymmetry etc.).
With regard to claim 6, Giger et al. teach wherein the surrogate marker comprises: a symmetry property; a volume; 10a diameter; a histogram; a texture parameter; a threshold value for a diffusion value; threshold property; 15a spatial distribution of a signal distribution; a spatial distribution of a texture; and/or a ratio of the first property to a threshold value (see ¶¶ 120, 134, 141: prognosis marker based on merged features including shape, texture, symmetry etc.).
With regard to claim 8, Giger et al. teach wherein the further medical image data having been generated with a time lag from the medical image data (see ¶ 104: second image acquired subsequently).
With regard to claim 10, Giger et al. teach segmenting a second structure included in the image region to select a third subregion of the image region; and extracting a third property of the third subregion, wherein the determining the surrogate marker is further based on the third property (see fig. 1, ¶¶ 104-106: segmenting second parenchyma subregion and extracting features which are merged with first subregion lesion features to generate a surrogate measure).
With regard to claim 11, Giger et al. teach wherein the first subregion and the third subregion are disjointed (see ¶ 104: distinct regions).
With regard to claim 12, Giger et al. teach wherein the medical image data comprising the first structure and the medical image data comprising the second structure have been acquired 15using two recording methods, the two recording methods differing by at least one parameter (see fig. 12, ¶ 157: acquiring first and second images using different modalities).
With regard to claim 14, Giger et al. teach segmenting a second structure included in the image region to select a third subregion of the image region; and extracting a third property of the third subregion, wherein the determining the surrogate 25marker is further based on the third property (see fig. 1, ¶¶ 104-106: segmenting second parenchyma subregion and extracting features which are merged with first subregion lesion features to generate a surrogate measure).
With regard to claims 15-17, see discussion of claim 1. See ¶ 99: computer system includes processor and memory. 
With regard to claim 18, Giger et al. teach wherein the computer is configured to use a trained function to perform the segmenting, extracting, determining, and providing (see ¶ 105: neural network). 
With regard to claim 19, Giger et al. teach wherein the providing of the surrogate marker comprises generating an electronic data signal corresponding to the surrogate marker and outputting the electronic data signal via the second interface (see fig. 1: steps 105-106, fig. 3: output to display interface).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Giger et al.
With regard to claim 9, Giger et al. fail to explicitly teach a ratio of the second property to the first property; and/or a ratio of the first property and/or the second property to at least one threshold value, however Examiner takes Official Notice to the fact that ratio measurements are well known in the art before the effective filing date and would have been particularly obvious to incorporate known teachings in to the configuration of Giger et al. yielding predictable results, particularly in regards to longitudinal studies that measure change or growth of a property in time. 
With regard to claim 13, see discussion of claim 9.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Giger et al. and further in view of El-Zehiry.2
	With regard to claim 7, Giger et al. fail to explicitly teach detecting, using the first interface, further medical image data mapping a further image region comprising the first structure, wherein segmenting the first structure further selects a second subregion of the further image region; and extracting a second property of the second subregion, wherein the determining the surrogate marker is further based on the second property, however El-Zehiry teach the missing features. El-Zehiry teach further segmenting the first structure to select a second subregion and extracting a second property of the second subregion, wherein the determining the surrogate marker is further based on the second property (see ¶¶ 85, 91, 103: further segmenting first structure such as prostate into distinct subregions and extracting and combining the features to generate a global or surrogate measure).
	One skilled in the art before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to derive measurements of a structure corresponding to different portions of the structure and combining the score to generate an enhanced score or measurement as taught by El-Zehiry and to incorporate into the configuration of Giger et al. yielding predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Publication No. 2004/0101181.
        2 US Publication No. 2017/0116387.